DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendments dated 03/19/2021, the following has occurred:
Claims 1, 11 and 20 are amended, and
Claims 21-28 are added.

Response to Arguments
Claim objections
In light of the amendments, the objections to the claims have been withdrawn.
Prior Art
The Applicant Asserts:
The Office action rejects claims 1 and 11 under 35 U.S.C. § 103 as being unpatentable over Shinba in view of Reeve and Stubbeman. Applicant respectfully disagrees with the rejection. The Office action points to Stubbeman to teach "using a transcranial magnetic stimulation device by applying an accelerated theta burst stimulation protocol..." (Office action, p.4). Stubbeman does not in fact teach "an accelerated theta burst stimulation protocol as recited in Applicant's specification. Despite this, Applicant has amended claims 1 and 11 to provide additional detail to the aTBS protocol: "the accelerated theta burst stimulation protocol comprises: applying magnetic stimulation on at least one day, where application of the magnetic stimulation on the atAPPLN No. 16/246,361 REPLY TO OFFICE ACTION OF OCTOBER 19, 2020least one day comprises a plurality of sessions, and where each session is separated by an intersession interval of between 10 and 120 minutes." 

To further illustrate this, turning to Stubbeman [0108], a listing of the parameters for their "therapy regimes" are enumerated. None of the enumerated parameters include intersession intervals. This is because the Stubbeman protocol appears to be a single long session of stimulation on a given day. Stubbeman's interpretation of a session is further manifested at [0135], whereby it is taught "select one of the predetermined therapy regimes 686 for use in the current therapy session." (emphasis added). Stubbeman's lack of discussion of an intersession interval as part of a therapy regimen, as well as noting that a single therapy regimen is used in a single session suggests that Stubbeman does not in fact teach multiple sessions of stimulation on a given day having the claimed interesssion interval. Further, the remainder of the prior art of record fails to remedy the deficiencies of Stubbeman. As neither Stubbeman alone nor in combination with the prior art of record teaches Applicant's amended claim, Applicant respectfully submits that a prima facie case of obviousness has not been established. 

The Examiner respectfully disagrees. Stubbeman discloses stimulus trains may be separated by an intertrain interval of between 0.01-300 seconds where the TBS may be in the form of iTBS with a stimulus train consisting of 1-1000 bursts/train that may be applied for an overall interval of time until effective, which may be over a duration of days (par. [0038]). Thus Stubbeman encompasses the “accelerated theta burst stimulation” definition defined by the Applicant. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, to include a processor and memory in communication with a cardiac management device, as taught by Reeve, and a transcranial magnetic 
Alternatively this argument is not persuasive since claims 1 and 11 are based on Shinba, Reeve and Baeken. Particularly, Baeken teaches rTMS of the left dorsolateral prefrontalcortex were administered in which the rTMS sessions, were spread over 4 days, five sessions per day with a between session delay of 15–20 min. (Abstract and 3. Materials and methods). Thus Baeken discloses the “accelerated theta burst stimulation” protocol as claimed by the Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 16, 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba (Publication No. US 2014/0058279) in view of Reeve (Publication No. US 2007/0173901) and Stubbeman (Publication No. US 2016/0008620).
Regarding claims 1, 11, 21 and 25 Shinba discloses a method and a system for predicting and treating a clinical neurological condition relapse, the method comprising:
(Fig. 2 (1)); 
a relapse prediction application, where the relapse prediction application directs the processor to (Fig. 2, (5))
selecting a threshold heart rate variability value for a patient suffering from a clinical neurological condition (Fig. 2 and par. [0043]:  …the threshold values being set so as to reflect the psychiatric symptom and the psychiatric disorder); 
monitoring, using a cardiac monitor, the heart rate variability of the patient over time (Fig. 2 (1) and par. [0044]: The heart rate variability analyzer A is configured to include a heart rate measuring instrument 1); and
providing an indicator that a relapse is imminent when the heart rate variability of the patient falls below the threshold heart rate variability value (pars. [0025], [0043]: … the threshold values being set so as to reflect the psychiatric symptom and the psychiatric disorder onset risk, [0044]:  Further, the psychiatric symptom and psychiatric disorder onset risk evaluator using a heart rate variability index …). 
Shinba does not expressly disclose a processor in communication with the cardiac monitor; 
a memory in communication with the processor; and 
treating the patient using a transcranial magnetic stimulation device by applying an accelerated theta burst stimulation protocol where the 
However Reeve, in the same field of endeavor: method and device for detecting and treating a neurological condition, discloses a processor in communication with the cardiac monitor (Fig. 2, (10) and par. [0013]); and
a memory in communication with the processor (Fig. 2, (12) and par. [0013]). This is for the purpose of delivering therapy and neural stimulation that may be programmed to detect and/or treat depression (par. [0013]).
Further Stubbeman in the same field of endeavor: method and systems for therapeutic brain stimulation using electromagnetic pulses, discloses, where the indicator indicates that the patient will require treatment using a transcranial magnetic stimulation device by applying an accelerated theta burst stimulation protocol where the transcranial magnetic stimulation target is the left prefrontal dorsolateral cortex (pars. [0036]: …a brain stimulation device configured to stimulate a patient's brain by emitting an electromagnetic field based on …delivery of theta burst pulses, [0037]:  …the brain stimulation device is a transcranial magnetic stimulation device…directed to, e.g., the patient's left dorsolateral prefrontal cortex (LDLPFC)) and where the accelerated theta burst stimulation protocol comprises: 
applying magnetic stimulation on at least one day, where application of the magnetic stimulation on the at least one day comprises a plurality of (par. [0038]: These stimulus trains may be separated by an intertrain interval of between 0.01-300 seconds (0.003-100 Hz)… The TBS may be in the form of iTBS with a stimulus train consisting of 1-1000 bursts/train…The TBS pulses may be applied for an overall interval of time until effective, which may be…over a duration of minutes or possibly over a duration of hours or days…). This provides the benefit of effectuating a therapeutic treatment on the patient (par. [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, to include a processor and memory in communication with a cardiac management device, as taught by Reeve, and a transcranial magnetic stimulation configured to stimulate with the delivery of intermittent theta burst pulses with intervals in the minute range , as taught by Stubbeman, in order to deliver therapy and neural stimulation that may be programmed to detect and/or treat depression; and to effectuating a therapeutic treatment on the patient. 
Regarding claims 6 and 16, the Shinba, Reeve and Stubbeman combination discloses the method of claim 1 and the system of claim 11, wherein the clinical neurological condition is depression (Shinba, par. [0054]: …the method in accordance with the present invention has a high credibility in risk evaluation for the psychiatric disorder including depression).  
Regarding claims 9 and 19, the Shinba and Stubbeman combination discloses all of the method of claim 1 and the system of claim 11 except, wherein the cardiac monitor is connected to a network via a wireless connection.  
Reeve discloses the cardiac monitor is connected to a network via a wireless connection (Fig. 2, (85) and pars. [0003], [0017]: This disclosure deals with a system for detecting and/or treating depression that may be incorporated into an implantable device such as a cardiac rhythm management device…The device may also be interfaced to a patient management network via wireless telemetry…). This is for the purpose of transmitting data and alarm messages to allow clinical personnel to the track the progress of a patient's condition (par. [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba and Stubbeman to include a cardiac management device with wireless telemetry, as taught by Reeve, in order to transmit data and alarm messages to allow clinical personnel to the track the progress of a patient's condition. 
 Regarding claim 10, the Shinba, Reeve and Stubbeman combination discloses the method of claim 1, wherein indicator warns that the patient is (Shinba, Fig. 1, (S11) and par. [0078]: If the psychiatric disorder risk score exceeds a certain threshold value, it is determined that there is a high risk that the subject may contract a disease…the psychiatric disorder risk score may be expressed as a mark or a comment for use as a result of measurement (at step S11)).  
Regarding claim 20, the Shinba and Reeve combination discloses the system of claim 11 except, further comprising the transcranial magnetic stimulation device, and the treatment is applied to the patient.
Stubbeman discloses the transcranial magnetic stimulation device, and the treatment is applied to the patient (pars. [0036], [0037]). This provides the benefit of excitatory or inhibitory pulse patterns to the brain (par. [0037]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba and Reeve, to include a transcranial magnetic stimulation configured to stimulate a LDLPFC, as taught by Stubbeman, in order to provide the benefit of excitatory or inhibitory pulse patterns to the brain. 

Alternatively Claims 1, 11, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba (Publication No. US 2014/0058279) in view of Reeve (Publication No. US 2007/0173901) and Baeken, C., Vanderhasselt, M. A., Remue, Journal of Affective Disorders, 151(2), 625–631 (hereinafter “Baeken”).
Regarding claims 1, 11, 21, 23, 25 and 27, Shinba discloses a method and a system for predicting and treating a clinical neurological condition relapse, the method comprising:
a cardiac monitor configured to measure heart rate variability (Fig. 2 (1)); 
a relapse prediction application, where the relapse prediction application directs the processor to (Fig. 2, (5))
selecting a threshold heart rate variability value for a patient suffering from a clinical neurological condition (Fig. 2 and par. [0043]:  …the threshold values being set so as to reflect the psychiatric symptom and the psychiatric disorder); 
monitoring, using a cardiac monitor, the heart rate variability of the patient over time (Fig. 2 (1) and par. [0044]: The heart rate variability analyzer A is configured to include a heart rate measuring instrument 1); and
providing an indicator that a relapse is imminent when the heart rate variability of the patient falls below the threshold heart rate variability value (pars. [0025], [0043]: … the threshold values being set so as to reflect the psychiatric symptom and the psychiatric disorder onset risk, [0044]:  Further, the psychiatric symptom and psychiatric disorder onset risk evaluator using a heart rate variability index …). 
Shinba does not expressly disclose a processor in communication with the cardiac monitor; 
a memory in communication with the processor; and 
treating the patient using a transcranial magnetic stimulation device by applying an accelerated theta burst stimulation protocol where the transcranial magnetic stimulation target is the left prefrontal dorsolateral cortex.
However Reeve, in the same field of endeavor: method and device for detecting and treating a neurological condition, discloses a processor in communication with the cardiac monitor (Fig. 2, (10) and par. [0013]); and
a memory in communication with the processor (Fig. 2, (12) and par. [0013]). This is for the purpose of delivering therapy and neural stimulation that may be programmed to detect and/or treat depression (par. [0013]).
Further Baeken in the same field of endeavor: treatment of depressed patient using rTMS, discloses, where the indicator indicates that the patient will require treatment using a transcranial magnetic stimulation device by applying an accelerated theta burst stimulation protocol where the transcranial magnetic stimulation target is the left prefrontal dorsolateral cortex (Abstract, Objective and 1. Introduction, 5th par.: …treatment in TRD when applied to the left dorsolateral prefrontalcortex (DLPFC)) and where the accelerated theta burst stimulation protocol comprises: 
applying magnetic stimulation on at least one day, where application of the magnetic stimulation on the at least one day comprises a plurality of sessions, and where each session is separated by an intersession interval of between 10 and 120 minutes (2. Methods and materials, 3rd par.: The treatment protocol of in total 20 HF-rTMS sessions was spread over 4 days, yielding a total of 31,200 stimuli…a given patient received five sessions with a between session delay of 15–20 min.). This is for the purpose of providing more intensive stimulation parameters as a valuable alternative to pharmacotherapy to treat major depression (Abstract, Background).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, to include a processor and memory in communication with a cardiac management device, as taught by Reeve, and a transcranial magnetic stimulation configured to stimulate with the delivery of intermittent theta burst pulses with intervals in the 15 minute range , as taught by Baeken, in order to deliver therapy and neural stimulation that may be programmed to detect and/or treat depression; and to provide more intensive stimulation parameters as a valuable alternative to pharmacotherapy to treat major depression. 
Regarding claims 22, 24, 26 and 28, the Shinba, Reeve and Baeken combination discloses an intersession interval of 15-20 min but fails to disclose intervals  is between 25 and 120 minutes or and interval of 50 minutes. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intervals between 25 and 120 minutes, such as 50 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 2-5, 7, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba in view of Reeve and Stubbeman (Publication No. US 2016/0008620), as applied to claims 1, 6, 9-11, 16, 19 and 20 above and further in view of Jain et al. (US 2017/0249438, "Jain”).
Regarding claims 2 and 12, the Shinba, Reeve and Stubbeman combination discloses the method of claim 1 and the system of claim 11, except wherein the threshold heart rate variability value is selected by; and the relapse prediction application further directs the processor to: 
obtaining a baseline asymptomatic heart rate variability value for the patient and a baseline symptomatic heart rate variability value for the patient; and 

Jain in the same field of endeavor: sensor assisted evaluation of health treatment, discloses the threshold heart rate variability value is selected by; and the relapse prediction application further directs the processor to: 
obtaining a baseline asymptomatic heart rate variability value for the patient and a baseline symptomatic heart rate variability value for the patient; and 
determining the midpoint between the asymptomatic heart rate variability value for the patient and the symptomatic heart rate variability value for the patient (Fig. 3, (330) pars. [0078]: [0080]: … the system compares the biological markers, e.g., current or updated states of the biological markers, with the baselines for the biological markers.  For example, the system is capable of comparing a biological marker indicative of each dimension…with a corresponding baseline biological marker…).  This is for the purpose of determining whether deterioration, improvement, or no change in the current state of the HRV biological marker relative to the baseline to indicate a condition (par. [0078]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, Reeve and 
Regarding claims 3 and 13, the Shinba, Reeve and Stubbeman combination discloses the method of claim 1 and the system of claim 11 except, wherein the threshold heart rate variability value is selected by calculating population average heart rate variability values. 
Jain discloses the threshold heart rate variability value is selected by calculating population average heart rate variability values (par. [0134]:  The baselines used for detection of markers of depression may be determined using any of a variety of different techniques…the baselines may be generalized across a particular population of users).  This is for the purpose of obtaining baselines that are not specific to the user (par. [0134]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, Reeve and Stubbeman to include a HRV baseline generalized across a particular population, as taught by Jain, in order to obtain baselines that are not specific to the user.
Regarding claims 4 and 5, and 14 and 15, the Shinba, Reeve and Stubbeman combination discloses all of the method of claim 1 and the 
wherein the scheduling priority of the appointment is based upon the difference between the threshold heart rate variability value and the measured heart rate variability of the patient .  
Jain discloses the indicator further comprises a message to a medical scheduling system directing the medical scheduling system to schedule an appointment for treatment for the patient ([0160]: …if the score exceeds a pre-determined threshold, the system may automatically refer the user to a medical provider); and
wherein the scheduling priority of the appointment is based upon the difference between the threshold heart rate variability value and the measured heart rate variability of the patient (par. [0163]: In identifying or detecting markers for depression, the system is capable of comparing sensor data that is collected with one or more baselines. This is for the purpose of evaluating psychosocial health to provide treatment (par. [0156]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, Reeve and Stubbeman to include an referral of user to a medical provider based on HRV 
Regarding claim 7 and 17, the Shinba, Reeve and Stubbeman combination discloses the method of claim 1 and the system of claim 11 except, wherein the indicator is provided when the patient's average heart rate variability value falls below the threshold heart rate variability value for at least three days. 
Jain discloses the indicator is provided when the patient's average heart rate variability value falls below the threshold heart rate variability value for at least three days (par. [0151]:  Another example marker for depression…heart rate variability being low (e.g., below a threshold) … and remaining so for at least a minimum amount of time). This is for the benefit determining whether the user is subject to stress, a marker for depression (par. [0151]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, Reeve and Stubbeman to include an indicator that marks when HRV falls below a threshold for an minimum amount of time, as taught by Jain, in order to determining whether the user is subject to stress, a marker for depression.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba in view of Reeve and Stubbeman as applied to claims 1, 6, 9-11, 16, . 
Regarding claims 8 and 18, the Shinba, Reeve and Stubbeman combination discloses the method of claim 1 and the system of claim 11 except, wherein the cardiac monitor is a wrist mounted heart rate variability monitor (Fig. 1 (7) and pars. [0022], [0035]: …wearable biosensor devices are preferably adapted for wearing around a wrist (e.g., watch, a bracelet)…).  
However, Goldberg, in the same field of endeavor: devices and methods for treating neurological disorders, discloses the cardiac monitor is a wrist mounted heart rate variability monitor (Fig. 1 (7) and pars. [0022], [0035]: …wearable biosensor devices are preferably adapted for wearing around a wrist (e.g., watch, a bracelet)…). This provides the benefit of an all-in-one, self-contained, wearable biosensor device for detecting, diagnosing, monitoring and/or treating a psychological disorder and/or psychological state (par. [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system for predicting and treating a clinical neurological condition relapse using heart rate variability, as taught by Shinba, Reeve and Stubbeman to include a cardiac biosensor for wearing around a wrist, as taught by Goldberg, in order to provide the benefit of an all-in-one, self-contained, wearable biosensor device for detecting, diagnosing, monitoring and/or treating a psychological disorder and/or psychological state. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/
Examiner, Art Unit 3792                                                                                                                                                                                               
/ALLEN PORTER/Primary Examiner, Art Unit 3792